DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10-12, filed 10/06/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered and are persuasive. The rejection of claims 1-20 under 35 U.S.C. 101 has been withdrawn. 

Applicant’s arguments, see pages 14-15, filed 10/06/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Zhang (CN 109451467 A) and Ronnow (US 20180372502 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian (US 10554412 B2) in view of Han (Blockchain-Based GNSS Spoofing Detection for Multiple UAV Systems), Zhang (CN 109451467 A), and Ronnow (US 20180372502 A1).

Regarding claim 1, Subramanian teaches a method comprising: providing a plurality of vehicles in a fleet network; receiving one or more navigation measurements in each vehicle from one or more navigation aids (Subramanian, Cols. 1-2 Lines 24-3 “Two types of ADS-B are currently approved by the Federal Aviation Administration (FAA)-a Universal Access Transceiver (UAT) at 978 MHz, and a Mode S transponder operating at 1090 MHz with Extended Squitter (1090ES). These ADS-B transceivers receive data from GPS and other modules onboard the aircraft… An ADS-B message containing state data ( e.g., position, 45 speed, and heading) of the ownship is automatically broadcast via ADS-B Out and then received via ADS-B In (for the same type of ADS-B)” AND Fig. 1); computing one or more integrity solutions in the processor for each vehicle (Subramanian, Cols. 1-2 Lines 45-3 “An ADS-B message containing state data (e.g., position, 45 speed, and heading) of the ownship is automatically broadcast via ADS-B Out and then received via ADS-B In (for the same type of ADS-B). Accuracy and integrity of the state information is represented by various categories, such as navigation accuracy category for position and velocity 50 (NACp and NACv), navigation integrity category” AND Col. 3 Lines 37-46 “This method treats each individual aircraft as a node in the dynamic, decentralized communication network, the National Airspace System (NAS), which receive or transmit whole or part of a distributed ledger containing ADS-B transactions and performing validation and authentication of ADS-B transactions by executing a consensus algorithm along with one or more other nodes. A node can also be a ground based server, IoT device, embedded computer or chip”); forming a user measurement block in the processor for each vehicle in the fleet network, the user measurement block for each vehicle comprising: the one or more navigation measurements received by each vehicle from the one or more navigation aids (Subramanian, Col. 6 Lines 37-60 “An ADS-B "message" can refer to content created in the ADS-B device (in the ADS-B message format) which contains aircraft state information and identity information. On the other hand, an ADS-B "transaction" contains the ADS-B message, as well as time-stamps and information identifying the sender and the receiver. A collection of these transactions is referred to as a "block",” AND Cols. 1-2 Lines 45-3 “An ADS-B message containing state data (e.g., position, 45 speed, and heading) of the ownship is automatically broadcast via ADS-B Out and then received via ADS-B In (for the same type of ADS-B). Accuracy and integrity of the state information is represented by various categories, such as navigation accuracy category for position and velocity 50 (NACp and NACv), navigation integrity category”)); The one or more navigation state solutions for each vehicle; and the one or more integrity solutions for each vehicle (Subramanian, Cols. 1-2 Lines 45-3 “An ADS-B message containing state data (e.g., position, 45 speed, and heading) of the ownship is automatically broadcast via ADS-B Out and then received via ADS-B In (for the same type of ADS-B). Accuracy and integrity of the state information is represented by various categories, such as navigation accuracy category for position and velocity 50 (NACp and NACv), navigation integrity category”); wherein the processor for each vehicle performs validation of the received fleet state block; if the received fleet state block passes the validation, the processor for each vehicle forms a chain of fleet state blocks using links in a previously received fleet state block and a currently received fleet state block to form a blockchain (Subramanian, Cols. 8-9 Lines 54-26 “Various copies of local blocks of transactions may be received from nodes in the network, and therefore there is a need to resolve these discrepancies and reach a consensus regarding the "true" set of transactions… The new block of transactions is added to the local copy 15 of the DAG or ledger 206, which now contains only validated transactions”).
Subramanian does not teach the user measurement block for each vehicle is digitally signed; sending the signed user measurement block of each vehicle to all other vehicles in the fleet network; wherein the processor for each vehicle in the fleet network validates all received user measurement blocks; forming a fleet state block in the processor for each vehicle, the fleet state block comprising: a header including a hash of last valid fleet state block header, a nonce - proof of work, and a root hash of Merkle tree; and sending the fleet state block to all other vehicles in the fleet network; if the received fleet state block does not pass the validation, the processor for each vehicle discards the received fleet state block; 
Han teaches wherein the user measurement block for each vehicle is digitally signed (Han, Page 86 Paragraph 1 “Secondly, the verifier sends the received UAV location information to the blockchain after the UAV’s CA is verified and by using digital signature to confirm the broadcasted data”); sending the signed user measurement block of each vehicle to all other vehicles in the fleet network; wherein the processor for each vehicle in the fleet network validates all received user measurement blocks (Han, Pages 82-83 Cols. 2-1 Paragraphs 11-1 “Firstly, when a transaction is carried out at a node, it is signed and broadcasted to peers. The signing of the transaction enables authentication and guarantees integrity. Secondly, as the peers of the node receive the signed transaction, they verify whether it is valid before retransmitting it to other peers”); forming a fleet state block in the processor for each vehicle, the fleet state block comprising: a header including a hash of last valid fleet state block header, a nonce - proof of work, and a root hash of Merkle tree (Han, Figure 2); and sending the fleet state block to all other vehicles in the fleet network (Han, Pages 82-83 Cols. 2-1 Paragraphs 11-1 “Firstly, when a transaction is carried out at a node, it is signed and broadcasted to peers. The signing of the transaction enables authentication and guarantees integrity. Secondly, as the peers of the node receive the signed transaction, they verify whether it is valid before retransmitting it to other peers”); if the received fleet state block does not pass the validation, the processor for each vehicle discards the received fleet state block (Han, Pages 82-83 Cols. 2-1 Paragraphs 11-1 “Finally, the blockchain nodes verify whether the broadcast block contains valid transactions, and whether the blockchain achieves consensus on the packed block ( In the Bitcoin, computing nonce for consensus). If both statuses are verified successfully, the nodes add the block to their chains by using the corresponding hash value, else the block is discarded”). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Subramanian with digitally signing user measurement blocks, sending user measurement block to the rest of the peers, forming a fleet state block comprising a header with a hash of the last valid fleet state block header, a nonce, and a root hash of Merkle tree, sending the fleet state block to the rest of the peers, and discarding the block if the block does not pass the validation of Han in order to verify the broadcasted data and to set up a blockchain block. Using digital signatures from “certificate authority” is a way to validate the data received and sent by nodes in a blockchain. When validating a block in the blockchain is done, blocks can be combined in the blockchain with information such as the previous hash, nonce, and Merkle tree which gives the block a unique number. Referencing previous blocks can thus be achieved as well as validating and adding new blocks. As stated in Han, “Secondly, as the peers of the node receive the signed transaction, they verify whether it is valid before retransmitting it to other peers. After the transactions disseminating, some valid transactions are packed into a timestamped block (mainly organized as a Merkle tree) by special nodes called miners. Finally, the blockchain nodes verify whether the broadcast block contains valid transactions, and whether the blockchain achieves consensus on the packed block (In the Bitcoin, computing nonce for consensus). If both statuses are verified successfully, the nodes add the block to their chains by using the corresponding hash value, else the block is discarded” (Han, Pages 82-83, Cols. 2-1, Paragraphs 11-1).
The combination of Subramanian and Han does not teach receiving one or more relative vehicle measurements in each vehicle from one or more other vehicles in the fleet network; the one or more relative vehicle measurements received by each vehicle from the one or more other vehicles in the fleet network; wherein the processor for each vehicle executes a numerical process to determine a navigation state and integrity of all vehicles in the fleet network; and a data block including measurement, state, and integrity information of the fleet network; wherein the blockchain contains agreed fleet navigation information validated by the vehicles;
Zhang teaches receiving one or more relative vehicle measurements in each vehicle from one or more other vehicles in the fleet network (Zhang, Page 6 Paragraphs 5-6 “a vehicle node the vehicle node is sensing common node alliance traffic data in the chain, they will periodically sends relative data of vehicle and road condition information to the roadside unit node… the roadside unit RSU) node (Roadside unit: roadside unit node refers to all consensus nodes in the federation block chain” AND Page 8 Paragraph 6 “the vehicle node V receives information sent by the roadside unit, calculating and verifying an authentication parameter equation is satisfied. if so, continuing the authentication parameter sent by calculating back to the roadside unit”); the one or more relative vehicle measurements received by each vehicle from the one or more other vehicles in the fleet network (Zhang, Page 6 Paragraphs 5-6 “a vehicle node the vehicle node is sensing common node alliance traffic data in the chain, they will periodically sends relative data of vehicle and road condition information to the roadside unit node… the roadside unit RSU) node (Roadside unit: roadside unit node refers to all consensus nodes in the federation block chain” AND Page 8 Paragraph 6 “the vehicle node V receives information sent by the roadside unit, calculating and verifying an authentication parameter equation is satisfied. if so, continuing the authentication parameter sent by calculating back to the roadside unit”); wherein the processor for each vehicle executes a numerical process to determine a navigation state and integrity of all vehicles in the fleet network (Zhang, Pages 8-9 Paragraphs 9-1 “when the vehicle node sharing traffic state data according to the short-range communication protocol each is broadcast to other nodes 100-300ms. the vehicle sensing data sharing to other vehicles or uploaded to the roadside unit node needs to perform digital signature to ensure integrity and non-repudiation of data” AND Page 16 Paragraph 5 “It is a binary tree, for storing the transaction information. wherein the value of the Merkle root of block, comprising different data uploaded by each vehicle performs Hash () operation. a speed data of the vehicle, direction data, route data, position data and traffic state information and so on”); and a data block including measurement, state, and integrity information of the fleet network (Zhang, Page 5 Paragraphs 5-6 “if the vehicle is legal vehicle, roadside unit receiving it sent by information and periodically collecting packing into data blocks… every a section of time broadcast traffic state data of its own, such as speed, direction, road conditions. the vehicle sensing data shared prior to other vehicle nodes or roadside unit for digital signature. To ensure integrity and non-repudiation of data, by performing digital signature to the interaction information”); wherein the blockchain contains agreed fleet navigation information validated by the vehicles (Zhang, Page 10 Paragraph 2-4 “if the data block is validated pass, it will be added to the end of the union block chain so that the height of the whole chain plus one… the roadside unit obtaining recording according to the data block, then it will broadcast to the whole network so that other consensus node synchronously store the chain block copy” AND Page 16 Paragraph 5 “data block generally is formed by a block head and a block body… wherein the value of the Merkle root of block, comprising different data uploaded by each vehicle performs Hash () operation. a speed data of the vehicle, direction data, route data, position data and traffic state information and so on”); 	
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Subramanian with receiving relative vehicle measurements from other vehicles; executing a numerical process to determine a navigation state and integrity of all vehicles; a data block; and a blockchain containing agreed fleet navigation information of Zhang in order to produce a blockchain that has the navigation state and integrity of all vehicles. The blockchain is a chain of data blocks that represent the navigation state and integrity of all vehicles. The blocks are first validated before forming a chain of blocks. This is useful for ensuring data security and tracing back information at a previous time period or for controlling vehicles in the blockchain.
The combination of Subramanian, Han, and Zhang does not teach computing one or more navigation state solutions in a processor for each vehicle; wherein the fleet navigation information in the blockchain is used to make operational decisions to control the fleet network; wherein the method determines fleet wide navigation solution integrity for operating the vehicles of the fleet network such that multi-vehicle operations are performed with assurance that the operations can be safely executed. 
Ronnow teaches computing one or more navigation state solutions in a processor for each vehicle (Ronnow, Page 3 Paragraph 0044 “Each node 2 computes its own individual route solution for each vehicle route request that it receives, and shares its own route solutions with other nodes of the DLN. Since each vehicle route request is shared among the DLN nodes 2, more than one node 2 computes a route solution for the same vehicle route request” AND Page 5 Paragraph 0062 “Some or all of the DLN nodes 2 may have authority to grant certification power to e.g. car manufacturers to certify vehicles to use the system”); the fleet navigation information in the blockchain is used to make operational decisions to control the fleet network (Ronnow, Page 4 Paragraph 0056 “The vehicle processor 10 monitors the blockchain, and identifies the consensus route solution established for the vehicle route request (STEP 802). If the vehicle processor 10 determines that the consensus route solution is acceptable (e.g. based on user input or automatically on the basis of one or more predetermined criteria stored in local memory 12), the vehicle processor 10 stores the consensus route in local memory 12. The vehicle processor 10 may direct a driver of the vehicle according to the consensus route stored in memory 12 using video/audio module 18 (STEP 804). Alternatively, if the vehicle is configured for operation in an autonomous mode, the vehicle processor 10 controls the operation of vehicle actuators 20 to control the speed and direction of the vehicle according to the consensus route solution”); the method determines fleet wide navigation solution integrity for operating the vehicles of the fleet network such that multi-vehicle operations are performed with assurance that the operations can be safely executed (Ronnow, Pages 3-4 Paragraph 0050-0056 “the processor 4 computes a group route solution according to a predetermined algorithm recorded in one or more blocks of the block chain. Each group route solution comprises a set of route solutions, one for each input transaction (vehicle route request) of a set received during a computing/sharing period… If the vehicle processor 10 determines that the consensus route solution is acceptable (e.g. based on user input or automatically on the basis of one or more predetermined criteria stored in local memory 12)”). 
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Subramanian with computing navigation state solutions in each vehicle, and controlling the fleet of vehicles based upon the blockchain of Ronnow in order to safely control the fleet network of vehicles. The navigation state solution is first computed and then stored on the blockchain after being validated. The fleetwide navigation solution is able to control the fleet network based upon the blockchain. Because the navigation state solution includes “route solutions”, these can be used in each vehicle to determine which routes to travel on. A vehicle is then able to be controlled by the blockchain in autonomous mode to navigate the vehicle. As stated in Ronnow, “apparatus for use at a vehicle interacting with the distributed ledger network… The apparatus further comprises visual and/or audio output units 18 by which to direct a driver to operate the vehicle to follow a consensus route as described below, and/or the vehicle may operate in an autonomous mode with the processor automatically controlling the operation of one or more actuators 20 to control the direction and speed of the vehicle so as to follow a consensus route” (Ronnow, Page 2, Paragraph 0039). 

Regarding claim 2, the combination of Subramanian, Han, Zhang, and Ronnow, as applied to claim 1 above, teaches the user measurement block for each vehicle identifies the vehicle and has a data block that includes the one or more navigation aid measurements, the one or more relative user measurements, the one or more navigation state solutions for the vehicle , and the one or more integrity solutions for the vehicle (Subramanian, Col. 6 Lines 37-60 “An ADS-B "message" can refer to content created in the ADS-B device (in the ADS-B message format) which contains aircraft state information and identity information. On the other hand, an ADS-B "transaction" contains the ADS-B message, as well as time-stamps and information identifying the sender and the receiver. A collection of these transactions is referred to as a "block",” AND Cols. 1-2 Lines 45-3 “An ADS-B message containing state data ( e.g., position, 45 speed, and heading) of the ownship is automatically broadcast via ADS-B Out and then received via ADS-B In (for the same type of ADS-B). Accuracy and integrity of the state information is represented by various categories, such as navigation accuracy category for position and velocity 50 (NACp and NACv), navigation integrity category”).

Regarding claim 3, the combination of Subramanian, Han, Zhang, and Ronnow, as applied to claim 1 above, teaches the one or more navigation state solutions comprise position-velocity-time (PVT) solutions (Han, Page 81, Col. 1-2, Paragraph 3-1, “The GNSS is a satellite-based navigation system which provides precise velocity, timing, and position information to UAVs”). 

Regarding claim 4, the combination of Subramanian, Han, Zhang, and Ronnow, as applied to claim 1 above, teaches the user measurement block for each vehicle is signed with a private key in a public/private key encryption scheme (Han, Page 84 Paragraph 6 “Note that the legal UAV participants take their private keys as their membership identity. During the data sharing, each transaction contains the timestamps and the digital signatures of CA and LEA. It is noteworthy that there is no information linkable of the real identity in the transaction to preserve privacy of the UAV. Authorized”). 

Regarding claim 5, the combination of Subramanian, Han, Zhang, and Ronnow, as applied to claim 1 above, teaches each vehicle in the fleet network validates all received user measurement blocks with each vehicle’s public key (Han, Page 85 Paragraph 2 “When UAV enters the system, it uses the secure channel to transmit LEA its initial public key and materials to prove its legal identity. LEA will send a signed warrant to CA as the materials are valid”). 

Regarding claim 6, the combination of Subramanian, Han, Zhang, and Ronnow, as applied to claim 1 above, teaches the numerical process to determine the navigation state and integrity of all vehicles is operative to detect inconsistent measurements, whether faulty or malicious, and remove the inconsistent measurements (Subramanian, Cols. 7-9 Lines 48-26 “FIG. 2 illustrates a procedure used to validate the integrity and authenticity of ADS-B transactions 201… false transaction or removing/modifying a block will involve broadcasting a "false" local copy of the distributed ledger to peers in the network.”). 

Regarding claim 8, the combination of Subramanian, Han, Zhang, and Ronnow, as applied to claim 1 above, teaches the data block of the fleet state block includes the measurement, state, and integrity information, over a time sample, for each vehicle user in the fleet network (Subramanian, Cols. 1-2 Lines 45-30 “An ADS-B message containing state data (e.g., position, speed, and heading) of the ownship is automatically broadcast via ADS-B Out and then received via ADS-B In (for the same type of ADS-B). Accuracy and integrity of the state information is represented by various categories… group verification”). 

Regarding claim 9, the combination of Subramanian, Han, Zhang, and Ronnow, as applied to claim 1 above, teaches the fleet network comprises a fleet of aircraft (Subramanian, Col. 6 Lines 6-12 “include any individual, or suitable combination of computing devices used on ground systems, aircraft, other vehicles and the cloud, servers, interfaces, systems, databases, and other type of computing devices or parts that operate individually or collectively, and that may exchange data with other components or systems”).

Regarding claim 10, the combination of Subramanian, Han, Zhang, and Ronnow, as applied to claim 1 above, teaches the fleet network comprises a fleet of watercraft, or a fleet of ground vehicles (Subramanian, Col. 6 Lines 6-12 “include any individual, or suitable combination of computing devices used on ground systems, aircraft, other vehicles and the cloud, servers, interfaces, systems, databases, and other type of computing devices or parts that operate individually or collectively, and that may exchange data with other components or systems”). 

Regarding claim 11, the combination of Subramanian, Han, Zhang, and Ronnow, as applied to claim 1 above, teaches the fleet network comprises an urban air mobility (UAM) fleet (Han, Page 82 Paragraph 3 “Motivated by the adaptability of blockchain, our work aims to combine the blockchain technology with GNSS spoofing detection for multiple UAV systems”). 

Regarding claim 12, Subramanian teaches a system comprising: a fleet network including a plurality of vehicles in operative communication with each other, wherein the vehicles are in operative communication with one or more navigation aids (Subramanian, Cols. 1-2 Lines 24-3 “Two types of ADS-B are currently approved by the Federal Aviation Administration (FAA)-a Universal Access Transceiver (UAT) at 978 MHz, and a Mode S transponder operating at 1090 MHz with Extended Squitter (1090ES). These ADS-B transceivers receive data from GPS and other modules onboard the aircraft… An ADS-B message containing state data ( e.g., position, 45 speed, and heading) of the ownship is automatically broadcast via ADS-B Out and then received via ADS-B In (for the same type of ADS-B)” AND Fig. 1); each respective vehicle includes a processor operative to form a user measurement block comprising: one or more navigation measurements received from the one or more navigation aids; (Subramanian, Col. 6 Lines 37-60 “An ADS-B "message" can refer to content created in the ADS-B device (in the ADS-B message format) which contains aircraft state information and identity information. On the other hand, an ADS-B "transaction" contains the ADS-B message, as well as time-stamps and information identifying the sender and the receiver. A collection of these transactions is referred to as a "block",” AND Cols. 1-2 Lines 45-3 “An ADS-B message containing state data (e.g., position, 45 speed, and heading) of the ownship is automatically broadcast via ADS-B Out and then received via ADS-B In (for the same type of ADS-B). Accuracy and integrity of the state information is represented by various categories, such as navigation accuracy category for position and velocity 50 (NACp and NACv), navigation integrity category”); and one or more integrity solutions computed for the respective vehicle (Subramanian, Cols. 1-2 Lines 45-3 “An ADS-B message containing state data (e.g., position, 45 speed, and heading) of the ownship is automatically broadcast via ADS-B Out and then received via ADS-B In (for the same type of ADS-B). Accuracy and integrity of the state information is represented by various categories, such as navigation accuracy category for position and velocity 50 (NACp and NACv), navigation integrity category” AND Col. 3 Lines 37-46 “This method treats each individual aircraft as a node in the dynamic, decentralized communication network, the National Airspace System (NAS), which receive or transmit whole or part of a distributed ledger containing ADS-B transactions and performing validation and authentication of ADS-B transactions by executing a consensus algorithm along with one or more other nodes. A node can also be a ground based server, IoT device, embedded computer or chip”); and to perform validation of the received fleet state block; wherein if the received fleet state block passes the validation, the processor in each vehicle forms a chain of fleet state blocks using links in a previously received fleet state block and a currently received fleet state block to form a blockchain (Subramanian, Cols. 8-9 Lines 54-26 “Various copies of local blocks of transactions may be received from nodes in the network, and therefore there is a need to resolve these discrepancies and reach a consensus regarding the "true" set of transactions… The new block of transactions is added to the local copy 15 of the DAG or ledger 206, which now contains only validated transactions”); 
Subramanian does not teach the user measurement block for each vehicle is digitally signed; the processor in each respective vehicle is operative to: receive the signed user measurement block from the other vehicles in the fleet network; validate all received user measurement blocks; wherein the processor in each respective vehicle is operative to form a fleet state block comprising: a header including a hash of last valid fleet state block header, a nonce - proof of work, and a root hash of Merkle tree; wherein the processor in each respective vehicle is operative to receive the fleet state block from the other vehicles in the fleet network; wherein if the received fleet state block does not pass the validation, the processor in each vehicle user discards the received fleet state block. 
Han teaches the user measurement block for each vehicle is digitally signed (Han, Page 86 Paragraph 1 “Secondly, the verifier sends the received UAV location information to the blockchain after the UAV’s CA is verified and by using digital signature to confirm the broadcasted data”); wherein the processor in each respective vehicle is operative to: receive the signed user measurement block from the other vehicles in the fleet network; validate all received user measurement blocks (Han, Pages 82-83 Cols. 2-1 Paragraphs 11-1 “Firstly, when a transaction is carried out at a node, it is signed and broadcasted to peers. The signing of the transaction enables authentication and guarantees integrity. Secondly, as the peers of the node receive the signed transaction, they verify whether it is valid before retransmitting it to other peers”); wherein the processor in each respective vehicle is operative to form a fleet state block comprising: a header including a hash of last valid fleet state block header, a nonce - proof of work, and a root hash of Merkle tree (Han, Figure 2); the processor in each respective vehicle is operative to receive the fleet state block from the other vehicles in the fleet network (Han, Pages 82-83 Cols. 2-1 Paragraphs 11-1 “Firstly, when a transaction is carried out at a node, it is signed and broadcasted to peers. The signing of the transaction enables authentication and guarantees integrity. Secondly, as the peers of the node receive the signed transaction, they verify whether it is valid before retransmitting it to other peers”); wherein if the received fleet state block does not pass the validation, the processor in each vehicle user discards the received fleet state block (Han, Pages 82-83 Cols. 2-1 Paragraphs 11-1 “Finally, the blockchain nodes verify whether the broadcast block contains valid transactions, and whether the blockchain achieves consensus on the packed block ( In the Bitcoin, computing nonce for consensus). If both statuses are verified successfully, the nodes add the block to their chains by using the corresponding hash value, else the block is discarded”). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Subramanian with digitally signing user measurement blocks, sending user measurement block to the rest of the peers, forming a fleet state block comprising a header with a hash of the last valid fleet state block header, a nonce, and a root hash of Merkle tree, sending the fleet state block to the rest of the peers, and discarding the block if the block does not pass the validation of Han in order to verify the broadcasted data and to set up a blockchain block. Using digital signatures from “certificate authority” is a way to validate the data received and sent by nodes in a blockchain. When validating a block in the blockchain is done, blocks can be combined in the blockchain with information such as the previous hash, nonce, and Merkle tree which gives the block a unique number. Referencing previous blocks can thus be achieved as well as validating and adding new blocks. As stated in Han, “Secondly, as the peers of the node receive the signed transaction, they verify whether it is valid before retransmitting it to other peers. After the transactions disseminating, some valid transactions are packed into a timestamped block (mainly organized as a Merkle tree) by special nodes called miners. Finally, the blockchain nodes verify whether the broadcast block contains valid transactions, and whether the blockchain achieves consensus on the packed block (In the Bitcoin, computing nonce for consensus). If both statuses are verified successfully, the nodes add the block to their chains by using the corresponding hash value, else the block is discarded” (Han, Pages 82-83, Cols. 2-1, Paragraphs 11-1).
The combination of Subramanian and Han does not teach one or more relative vehicle measurements received from one or more other vehicles in the fleet network; executing a numerical process to determine a navigation state and integrity of all vehicles in the fleet network; a data block including measurement, state, and integrity information of the fleet network; the blockchain contains agreed fleet navigation information validated by the vehicles. 
Zhang teaches one or more relative vehicle measurements received from one or more other vehicles in the fleet network (Zhang, Page 6 Paragraphs 5-6 “a vehicle node the vehicle node is sensing common node alliance traffic data in the chain, they will periodically sends relative data of vehicle and road condition information to the roadside unit node… the roadside unit RSU) node (Roadside unit: roadside unit node refers to all consensus nodes in the federation block chain” AND Page 8 Paragraph 6 “the vehicle node V receives information sent by the roadside unit, calculating and verifying an authentication parameter equation is satisfied. if so, continuing the authentication parameter sent by calculating back to the roadside unit”); executing a numerical process to determine a navigation state and integrity of all vehicles in the fleet network (Zhang, Pages 8-9 Paragraphs 9-1 “when the vehicle node sharing traffic state data according to the short-range communication protocol each is broadcast to other nodes 100-300ms. the vehicle sensing data sharing to other vehicles or uploaded to the roadside unit node needs to perform digital signature to ensure integrity and non-repudiation of data” AND Page 16 Paragraph 5 “It is a binary tree, for storing the transaction information. wherein the value of the Merkle root of block, comprising different data uploaded by each vehicle performs Hash () operation. a speed data of the vehicle, direction data, route data, position data and traffic state information and so on”); a data block including measurement, state, and integrity information of the fleet network (Zhang, Page 5 Paragraphs 5-6 “if the vehicle is legal vehicle, roadside unit receiving it sent by information and periodically collecting packing into data blocks… every a section of time broadcast traffic state data of its own, such as speed, direction, road conditions. the vehicle sensing data shared prior to other vehicle nodes or roadside unit for digital signature. To ensure integrity and non-repudiation of data, by performing digital signature to the interaction information”); the blockchain contains agreed fleet navigation information validated by the vehicles (Zhang, Page 10 Paragraph 2-4 “if the data block is validated pass, it will be added to the end of the union block chain so that the height of the whole chain plus one… the roadside unit obtaining recording according to the data block, then it will broadcast to the whole network so that other consensus node synchronously store the chain block copy” AND Page 16 Paragraph 5 “data block generally is formed by a block head and a block body… wherein the value of the Merkle root of block, comprising different data uploaded by each vehicle performs Hash () operation. a speed data of the vehicle, direction data, route data, position data and traffic state information and so on”). 
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Subramanian with receiving relative vehicle measurements from other vehicles of the fleet; executing a numerical process to determine a navigation state and integrity of all vehicles; a data block; and a blockchain containing agreed fleet navigation information of Zhang in order to produce a blockchain that has the navigation state and integrity of all vehicles. The blockchain is a chain of data blocks that represent the navigation state and integrity of all vehicles. The blocks are first validated before forming a chain of blocks. This is useful for ensuring data security and tracing back information at a previous time period or for controlling vehicles in the blockchain. 
The combination of Subramanian, Han, and Zhang does not teach one or more navigation state solutions computed for the respective vehicle; wherein the fleet navigation information in the blockchain is used to make operational decisions to control the fleet network; wherein the system determines fleet wide navigation solution integrity for operating the vehicles of the fleet network such that multi-vehicle operations are performed with assurance that the operations can be safely executed. 
Ronnow teaches one or more navigation state solutions computed for the respective vehicle (Ronnow, Page 3 Paragraph 0044 “Each node 2 computes its own individual route solution for each vehicle route request that it receives, and shares its own route solutions with other nodes of the DLN. Since each vehicle route request is shared among the DLN nodes 2, more than one node 2 computes a route solution for the same vehicle route request” AND Page 5 Paragraph 0062 “Some or all of the DLN nodes 2 may have authority to grant certification power to e.g. car manufacturers to certify vehicles to use the system”); the fleet navigation information in the blockchain is used to make operational decisions to control the fleet network (Ronnow, Page 4 Paragraph 0056 “The vehicle processor 10 monitors the blockchain, and identifies the consensus route solution established for the vehicle route request (STEP 802). If the vehicle processor 10 determines that the consensus route solution is acceptable (e.g. based on user input or automatically on the basis of one or more predetermined criteria stored in local memory 12), the vehicle processor 10 stores the consensus route in local memory 12. The vehicle processor 10 may direct a driver of the vehicle according to the consensus route stored in memory 12 using video/audio module 18 (STEP 804). Alternatively, if the vehicle is configured for operation in an autonomous mode, the vehicle processor 10 controls the operation of vehicle actuators 20 to control the speed and direction of the vehicle according to the consensus route solution”); the system determines fleet wide navigation solution integrity for operating the vehicles of the fleet network such that multi-vehicle operations are performed with assurance that the operations can be safely executed (Ronnow, Pages 3-4 Paragraph 0050-0056 “the processor 4 computes a group route solution according to a predetermined algorithm recorded in one or more blocks of the block chain. Each group route solution comprises a set of route solutions, one for each input transaction (vehicle route request) of a set received during a computing/sharing period… If the vehicle processor 10 determines that the consensus route solution is acceptable (e.g. based on user input or automatically on the basis of one or more predetermined criteria stored in local memory 12)”).
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Subramanian with computing navigation state solutions in each vehicle, and controlling the fleet of vehicles based upon the blockchain of Ronnow in order to safely control the fleet network of vehicles. The navigation state solution is first computed and then stored on the blockchain after being validated. The fleetwide navigation solution is able to control the fleet network based upon the blockchain. Because the navigation state solution includes “route solutions”, these can be used in each vehicle to determine which routes to travel on. A vehicle is then able to be controlled by the blockchain in autonomous mode to navigate the vehicle. As stated in Ronnow, “apparatus for use at a vehicle interacting with the distributed ledger network… The apparatus further comprises visual and/or audio output units 18 by which to direct a driver to operate the vehicle to follow a consensus route as described below, and/or the vehicle may operate in an autonomous mode with the processor automatically controlling the operation of one or more actuators 20 to control the direction and speed of the vehicle so as to follow a consensus route” (Ronnow, Page 2, Paragraph 0039).

Regarding claim 13, the combination of Subramanian, Han, Zhang, and Ronnow, as applied to claim 12 above, teaches the one or more navigation measurements comprise global navigation satellite system (GNSS) measurements, traffic collision avoidance system (TCAS) measurements, surveillance radar measurements, very high frequency (VHF) omni-directional range (VOR) measurements, or distance measuring equipment (DM ) measurements (Han, Page 81 Paragraph 3 “All those missions are based on the UAVs’ Global Navigation Satellite System (GNSS) especially Global Positioning System (GPS) operates normally. The GNSS is a satellite-based navigation system which provides precise velocity, timing, and position information to UAVs.” AND Page 82 Paragraph 8 “One of the most important and fundamental components of UAVs in FANET is the GNSS which provides precise navigation and ensures multiple UAVs operated cooperatively at the same time”). 

Regarding claim 14, the combination of Subramanian, Han, Zhang, and Ronnow, as applied to claim 12 above, teaches the system comprises a distributed public consensus system (Subramanian, Col. 4 Lines 8-30 “implementing a consensus algorithm to validate and 15 authenticate the updated local copy of the distributed ledger”). 

Regarding claim 15, the combination of Subramanian, Han, Zhang, and Ronnow, as applied to claim 12 above, teaches the vehicles comprise a fleet of aircraft (Subramanian, Col. 6 Lines 6-12 “include any individual, or suitable combination of computing devices used on ground systems, aircraft, other vehicles and the cloud, servers, interfaces, systems, databases, and other type of computing devices or parts that operate individually or collectively, and that may exchange data with other components or systems”). 

Regarding claim 16, the combination of Subramanian, Han, Zhang, and Ronnow, as applied to claim 12 above, teaches the vehicles comprise a fleet of watercraft, or a fleet of ground vehicles (Subramanian, Col. 6 Lines 6-12 “include any individual, or suitable combination of computing devices used on ground systems, aircraft, other vehicles and the cloud, servers, interfaces, systems, databases, and other type of computing devices or parts that operate individually or collectively, and that may exchange data with other components or systems”). 

Regarding claim 17, the combination of Subramanian, Han, Zhang, and Ronnow, as applied to claim 12 above, teaches the vehicles comprise an urban air mobility (UAM) fleet (Han, Page 82 Paragraph 3 “Motivated by the adaptability of blockchain, our work aims to combine the blockchain technology with GNSS spoofing detection for multiple UAV systems”). 

Regarding claim 19, Subramanian teaches a method comprising: providing a plurality of vehicles in a fleet network (Subramanian, Cols. 1-2 Lines 45-3 “An ADS-B message containing state data ( e.g., position, 45 speed, and heading) of the ownship is automatically broadcast via ADS-B Out and then received via ADS-B In (for the same type of ADS-B)” AND Fig. 1); computing one or more integrity solutions in the processor for each vehicle (Subramanian, Cols. 1-2 Lines 45-3 “An ADS-B message containing state data (e.g., position, 45 speed, and heading) of the ownship is automatically broadcast via ADS-B Out and then received via ADS-B In (for the same type of ADS-B). Accuracy and integrity of the state information is represented by various categories, such as navigation accuracy category for position and velocity 50 (NACp and NACv), navigation integrity category” AND Col. 3 Lines 37-46 “This method treats each individual aircraft as a node in the dynamic, decentralized communication network, the National Airspace System (NAS), which receive or transmit whole or part of a distributed ledger containing ADS-B transactions and performing validation and authentication of ADS-B transactions by executing a consensus algorithm along with one or more other nodes. A node can also be a ground based server, IoT device, embedded computer or chip”); forming a user measurement block in the processor for each vehicle in the fleet network, the user measurement block for each vehicle comprising (Subramanian, Col. 6 Lines 37-60 “An ADS-B "message" can refer to content created in the ADS-B device (in the ADS-B message format) which contains aircraft state information and identity information. On the other hand, an ADS-B "transaction" contains the ADS-B message, as well as time-stamps and information identifying the sender and the receiver. A collection of these transactions is referred to as a "block",” AND Cols. 1-2 Lines 45-3 “An ADS-B message containing state data (e.g., position, 45 speed, and heading) of the ownship is automatically broadcast via ADS-B Out and then received via ADS-B In (for the same type of ADS-B). Accuracy and integrity of the state information is represented by various categories, such as navigation accuracy category for position and velocity 50 (NACp and NACv), navigation integrity category”); one or more navigation state solutions for each vehicle; and one or more integrity solutions for each vehicle (Subramanian, Cols. 1-2 Lines 45-3 “An ADS-B message containing state data (e.g., position, 45 speed, and heading) of the ownship is automatically broadcast via ADS-B Out and then received via ADS-B In (for the same type of ADS-B). Accuracy and integrity of the state information is represented by various categories, such as navigation accuracy category for position and velocity 50 (NACp and NACv), navigation integrity category”); wherein the processor for each vehicle performs validation of the received fleet state block; if the received fleet state block passes the validation, the processor for each vehicle forms a chain of fleet state blocks using links in a previously received fleet state block and a currently received fleet state block to form a blockchain (Subramanian, Cols. 8-9 Lines 54-26 “Various copies of local blocks of transactions may be received from nodes in the network, and therefore there is a need to resolve these discrepancies and reach a consensus regarding the "true" set of transactions… The new block of transactions is added to the local copy 15 of the DAG or ledger 206, which now contains only validated transactions”). 
Subramanian does not teach wherein the user measurement block for each vehicle is digitally signed; sending the signed user measurement block of each vehicle user to all other vehicles users in the fleet network; wherein each vehicle user in the fleet network validates all received user measurement blocks; forming a fleet state block, the fleet state block comprising: a header including a hash of last valid fleet state block header, a nonce - proof of work, and a root hash of Merkle tree; and sending the fleet state block to all other users in the fleet network; if the received fleet state block does not pass the validation, the processor for each vehicle discards the received fleet state block;
Han teaches wherein the user measurement block for each vehicle is digitally signed (Han, Page 86 Paragraph 1 “Secondly, the verifier sends the received UAV location information to the blockchain after the UAV’s CA is verified and by using digital signature to confirm the broadcasted data”); sending the signed user measurement block of each vehicle user to all other vehicles users in the fleet network; wherein each vehicle user in the fleet network validates all received user measurement blocks (Han, Pages 83-83 Cols. 2-1 Paragraphs 11-1 “Firstly, when a transaction is carried out at a node, it is signed and broadcasted to peers. The signing of the transaction enables authentication and guarantees integrity. Secondly, as the peers of the node receive the signed transaction, they verify whether it is valid before retransmitting it to other peers”); forming a fleet state block, the fleet state block comprising: a header including a hash of last valid fleet state block header, a nonce - proof of work, and a root hash of Merkle tree (Han, Figure 2); sending the fleet state block to all other users in the fleet network (Han, Pages 83-83 Cols. 2-1 Paragraphs 11-1 “Firstly, when a transaction is carried out at a node, it is signed and broadcasted to peers. The signing of the transaction enables authentication and guarantees integrity. Secondly, as the peers of the node receive the signed transaction, they verify whether it is valid before retransmitting it to other peers”); if the received fleet state block does not pass the validation, the processor for each vehicle discards the received fleet state block (Han, Pages 82-83 Cols. 2-1 Paragraphs 11-1 “Finally, the blockchain nodes verify whether the broadcast block contains valid transactions, and whether the blockchain achieves consensus on the packed block ( In the Bitcoin, computing nonce for consensus). If both statuses are verified successfully, the nodes add the block to their chains by using the corresponding hash value, else the block is discarded”). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Subramanian with digitally signing user measurement blocks, sending user measurement block to the rest of the peers, forming a fleet state block comprising a header with a hash of the last valid fleet state block header, a nonce, and a root hash of Merkle tree, sending the fleet state block to the rest of the peers, and discarding the block if the block does not pass the validation of Han in order to verify the broadcasted data and to set up a blockchain block. Using digital signatures from “certificate authority” is a way to validate the data received and sent by nodes in a blockchain. When validating a block in the blockchain is done, blocks can be combined in the blockchain with information such as the previous hash, nonce, and Merkle tree which gives the block a unique number. Referencing previous blocks can thus be achieved as well as validating and adding new blocks. As stated in Han, “Secondly, as the peers of the node receive the signed transaction, they verify whether it is valid before retransmitting it to other peers. After the transactions disseminating, some valid transactions are packed into a timestamped block (mainly organized as a Merkle tree) by special nodes called miners. Finally, the blockchain nodes verify whether the broadcast block contains valid transactions, and whether the blockchain achieves consensus on the packed block (In the Bitcoin, computing nonce for consensus). If both statuses are verified successfully, the nodes add the block to their chains by using the corresponding hash value, else the block is discarded” (Han, Pages 82-83, Cols. 2-1, Paragraphs 11-1).
The combination of Subramanian and Han does not teach each vehicle executes a numerical process to determine a navigation state and integrity of all vehicles in the fleet network; a data block including navigation and integrity state information of the fleet network; the blockchain contains agreed fleet navigation information validated by the vehicles. 
Zhang teaches each vehicle executes a numerical process to determine a navigation state and integrity of all vehicles in the fleet network (Zhang, Pages 8-9 Paragraphs 9-1 “when the vehicle node sharing traffic state data according to the short-range communication protocol each is broadcast to other nodes 100-300ms. the vehicle sensing data sharing to other vehicles or uploaded to the roadside unit node needs to perform digital signature to ensure integrity and non-repudiation of data” AND Page 16 Paragraph 5 “It is a binary tree, for storing the transaction information. wherein the value of the Merkle root of block, comprising different data uploaded by each vehicle performs Hash () operation. a speed data of the vehicle, direction data, route data, position data and traffic state information and so on”); a data block including navigation and integrity state information of the fleet network (Zhang, Page 5 Paragraphs 5-6 “if the vehicle is legal vehicle, roadside unit receiving it sent by information and periodically collecting packing into data blocks… every a section of time broadcast traffic state data of its own, such as speed, direction, road conditions. the vehicle sensing data shared prior to other vehicle nodes or roadside unit for digital signature. To ensure integrity and non-repudiation of data, by performing digital signature to the interaction information”); wherein the blockchain contains agreed fleet navigation information validated by the vehicles (Zhang, Page 10 Paragraph 2-4 “if the data block is validated pass, it will be added to the end of the union block chain so that the height of the whole chain plus one… the roadside unit obtaining recording according to the data block, then it will broadcast to the whole network so that other consensus node synchronously store the chain block copy” AND Page 16 Paragraph 5 “data block generally is formed by a block head and a block body… wherein the value of the Merkle root of block, comprising different data uploaded by each vehicle performs Hash () operation. a speed data of the vehicle, direction data, route data, position data and traffic state information and so on”); 
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Subramanian with executing a numerical process to determine a navigation state and integrity of all vehicles; a data block; and a blockchain containing agreed fleet navigation information of Zhang in order to produce a blockchain that has the navigation state and integrity of all vehicles. The blockchain is a chain of data blocks that represent the navigation state and integrity of all vehicles. The blocks are first validated before forming a chain of blocks. This is useful for ensuring data security and tracing back information at a previous time period or for controlling vehicles in the blockchain. 
The combination of Subramanian, Han, and Zhang does not teach computing one or more navigation state solutions in a processor for each vehicle; the fleet navigation information in the blockchain is used to make operational decisions to control the fleet network; the method determines fleet wide navigation solution integrity for operating the vehicles of the fleet network such that multi-vehicle operations are performed with assurance that the operations can be safely executed.
Ronnow teaches computing one or more navigation state solutions in a processor for each vehicle (Ronnow, Page 3 Paragraph 0044 “Each node 2 computes its own individual route solution for each vehicle route request that it receives, and shares its own route solutions with other nodes of the DLN. Since each vehicle route request is shared among the DLN nodes 2, more than one node 2 computes a route solution for the same vehicle route request” AND Page 5 Paragraph 0062 “Some or all of the DLN nodes 2 may have authority to grant certification power to e.g. car manufacturers to certify vehicles to use the system”); wherein the fleet navigation information in the blockchain is used to make operational decisions to control the fleet network (Ronnow, Page 4 Paragraph 0056 “The vehicle processor 10 monitors the blockchain, and identifies the consensus route solution established for the vehicle route request (STEP 802). If the vehicle processor 10 determines that the consensus route solution is acceptable (e.g. based on user input or automatically on the basis of one or more predetermined criteria stored in local memory 12), the vehicle processor 10 stores the consensus route in local memory 12. The vehicle processor 10 may direct a driver of the vehicle according to the consensus route stored in memory 12 using video/audio module 18 (STEP 804). Alternatively, if the vehicle is configured for operation in an autonomous mode, the vehicle processor 10 controls the operation of vehicle actuators 20 to control the speed and direction of the vehicle according to the consensus route solution”); the method determines fleet wide navigation solution integrity for operating the vehicles of the fleet network such that multi-vehicle operations are performed with assurance that the operations can be safely executed (Ronnow, Pages 3-4 Paragraph 0050-0056 “the processor 4 computes a group route solution according to a predetermined algorithm recorded in one or more blocks of the block chain. Each group route solution comprises a set of route solutions, one for each input transaction (vehicle route request) of a set received during a computing/sharing period… If the vehicle processor 10 determines that the consensus route solution is acceptable (e.g. based on user input or automatically on the basis of one or more predetermined criteria stored in local memory 12)”). 
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Subramanian with computing navigation state solutions in each vehicle, and controlling the fleet of vehicles based upon the blockchain of Ronnow in order to safely control the fleet network of vehicles. The navigation state solution is first computed and then stored on the blockchain after being validated. The fleetwide navigation solution is able to control the fleet network based upon the blockchain. Because the navigation state solution includes “route solutions”, these can be used in each vehicle to determine which routes to travel on. A vehicle is then able to be controlled by the blockchain in autonomous mode to navigate the vehicle. As stated in Ronnow, “apparatus for use at a vehicle interacting with the distributed ledger network… The apparatus further comprises visual and/or audio output units 18 by which to direct a driver to operate the vehicle to follow a consensus route as described below, and/or the vehicle may operate in an autonomous mode with the processor automatically controlling the operation of one or more actuators 20 to control the direction and speed of the vehicle so as to follow a consensus route” (Ronnow, Page 2, Paragraph 0039).

	Regarding claim 20, the combination of Subramanian, Han, Zhang, and Ronnow teaches the user measurement block further comprises one or more relative vehicle measurements received by the vehicle from one or more other vehicle in the fleet network (Zhang, Page 6 Paragraphs 5-6 “a vehicle node the vehicle node is sensing common node alliance traffic data in the chain, they will periodically sends relative data of vehicle and road condition information to the roadside unit node… the roadside unit RSU) node (Roadside unit: roadside unit node refers to all consensus nodes in the federation block chain” AND Page 8 Paragraph 6 “the vehicle node V receives information sent by the roadside unit, calculating and verifying an authentication parameter equation is satisfied. if so, continuing the authentication parameter sent by calculating back to the roadside unit”). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Subramanian, Han, Zhang, and Ronnow, as applied to claim 1 above, and further in view of Fortney (US 10726000 B1).

Regarding claim 7, the combination of Subramanian, Han, Zhang, and Ronnow, as applied to claim 1 above, does not teach the proof of work is a computationally intensive operation to obtain a hash of a fleet state block header with specific leading pattern by randomly changing a nonce part of the fleet state block header.
Fortney teaches the proof of work is a computationally intensive operation to obtain a hash of a fleet state block header with specific leading pattern by randomly changing a nonce part of the fleet state block header (Fortney, Cols. 5-6, Lines 30-15, “For example, the consensus algorithm may be proof of work, and the nodes 103A-103C and/or the vehicles 101A-101C may execute the proof-of-work algorithm to identify a numerical value (e.g., nonce). The nodes 103A-103C and/or the vehicles 101A-101C may determine a value for the nonce (e.g., randomly), and perform a hash function on a combination of the digest of the preceding block of the blockchain 300… The new block may comprise a block header (e.g., the digest of the preceding block)”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Subramanian and Han with a proof of work to obtain a hash of a fleet state block header by randomly changing a nonce part of the fleet state block header of Fortney in order to “maintain inter-nodal agreement as to the state of the blockchain and reduce the risk associated with an attacker tampering with the blockchain” (Fortney, Col. 6, Lines 8-12). In order to build a blockchain, a proof of work is necessary to add blocks and changing previous blocks requires the attacker to redo the proof of work. This intensive computation makes it much harder for attackers to modify the blockchain because they have to go through a lot of work to change the blockchain.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Subramanian, Han, Zhang, and Ronnow, as applied to claim 12 above, and further in view of Sampigethaya (US 9052375 B2).

Regarding claim 18, the combination of Subramanian, Han, Zhang, and Ronnow, as applied to claim 12 above, does not teach the system is implemented in an unmanned aircraft systems traffic management (UTM) system.
Sampigethaya teaches the system is implemented in an unmanned aircraft systems traffic management (UTM) system (Sampigethaya, Col. 7, Lines 15-52, “an exemplary air traffic control system 10 is shown. Aircraft 12 may be operating in a free-flight zone 16, generally described as an area remote from a restricted flight terminal area 14. Aircraft 12 may include commercial aircraft 12a, military aircraft 12b, general aircraft 12c, and/or unmanned aerial systems (UAS) 12d… ADS-B data links 30 (FIG. 3) and IP ATN links 33 (FIG. 3) provide data links between aircraft and air traffic control centers, which are referred to as aircraft-to-infrastructure communications. Further, ADS-B data links 30 (FIG. 3) and IP ATN data links 33 (FIG. 3) provide data links for surveillance between aircraft 12a, 12b, 12c and 12d, which are referred to as aircraft-to-aircraft communications”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Subramanian and Han with an unmanned aircraft systems traffic management system of Sampigethaya in order to manage unmanned aircrafts. One type of aircraft is unmanned aircrafts and they require communication with air traffic control centers or other aircrafts. As stated in Sampigethaya, “Apart from aircraft periodic traffic beacons, the ADS-B data links 30 are used to communicate traffic information broadcasts from ground controllers such as real-time weather and locations of aircraft with no ADS-B communication units.” (Sampigethaya, Col. 7, Lines 43-47). Traffic information is necessarily useful so that aircraft understand other aircrafts in their proximity to reduce affecting other aircrafts. The weather is also necessary to understand take-off and landing requirements as well as in air turbulence. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Matthew Ho whose telephone number is (571) 272-1388. The examiner can
normally be reached on Mon.-Thurs. 8:30-5:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is Application/Control Number: 17/020,492 , Art Unit: 3669 encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-4478. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications are available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/MATTHEW HO/Examiner, Art Unit 3669                                                                                                                                                                                                        
/ANSHUL SOOD/Primary Examiner, Art Unit 3669